 

 

EXHIBIT 10(iii)(f.3)

 

Exxon Mobil Corporation

 

Neil A. Hansen

5959 Las Colinas Boulevard

 

Vice President, Investor Relations

Irving, TX 75039

 

and Corporate Secretary

 

 

 

 

 

 

January 2, 2020

 

 

 

 

[xomlogo.gif] 

 

[Name of Non-Employee Director]

 

 

I am pleased to inform you that on January 2, 2020, you were granted 2,500
shares of restricted stock under Exxon Mobil Corporation's 2004 Non-Employee
Director Restricted Stock Plan (the "Plan") and in accordance with the Board's
standing resolution regarding grants under the Plan. This letter summarizes key
terms of your award and is qualified by reference to the Plan. You should refer
to the text of the Plan for a detailed description of the terms and conditions
of your award. Copies of the Plan have been previously distributed to you and
are also available on request to me at any time.

   

The restricted stock has been registered in your name and will be held in
book-entry form by the Corporation's agent during the restricted period. As the
owner of record, you have the right to vote the shares and receive cash
dividends. However, during the restricted period the shares may not be sold,
assigned, transferred, pledged, or otherwise disposed of or encumbered, and your
restricted stock account will be subject to stop transfer instructions. When the
restricted period expires, shares will be delivered to or for your account free
of restrictions.

 

The restricted period for this award began at the time of grant. The restricted
period will expire when you leave the Board after reaching retirement age
(currently, age 72) or by reason of death. If you leave the Board before
reaching retirement age, your restricted stock will be forfeited unless the
Board determines to lift the restrictions at that time. By accepting this award,
you agree to all its terms and conditions, including the restrictions on
transfer and events of forfeiture.

 

You are entitled to designate a beneficiary for your restricted stock account.
Please contact Cindy Kessel Guild at (972) 940-6708 for the necessary form
should you wish to do so. Additional information concerning your award,
including information on the tax consequences of your award and certain
additional information required by the Securities Act of 1933, is also enclosed
with this letter.

 

Should you have any questions concerning the Plan or this award, please feel
free to contact me at (972) 940-6716.

 

                                                                                                               
Sincerely,

                                                                                                               
 

 

                                                                               
                                [signed by Neil A. Hansen]

 Enclosures                                                              

 

 

--------------------------------------------------------------------------------